Exhibit 10.26

 

Employee Form – Initial Grants Only

 

2020 STOCK INCENTIVE PLAN
OF VERTIV HOLDINGS CO AND ITS AFFILIATES

 

RESTRICTED STOCK UNIT AGREEMENT

FOR

SPECIAL ONE-TIME LONG-TERM INCENTIVE (LTI) AWARD

 

RESTRICTED STOCK UNIT AGREEMENT made in Columbus, Ohio, as of [DATE] (the “Grant
Date”), between Vertiv Holdings Co (the “Company”) and [EMPLOYEE NAME]
(“Participant”).

 

1. Grant of Award. The Company has granted you [NUMBER] Restricted Stock Units,
subject to the provisions of this Agreement and the 2020 Stock Incentive Plan of
Vertiv Holdings Co and its Affiliates (the “Plan”). The Company will hold the
Restricted Stock Units and Additional Restricted Stock Units (as defined in
Section 2) in a bookkeeping account on your behalf until they become payable or
are forfeited or cancelled.     2. Dividend Equivalents. Except as otherwise
determined by the Compensation Committee (the “Committee”), in its sole
discretion, you will earn Dividend Equivalents in an amount equal to the value
of any cash or stock dividends paid by the Company upon one Share of Common
Stock for each unvested Restricted Stock Unit or Additional Restricted Stock
Unit (as defined below) credited to your bookkeeping account on a dividend
record date. In the case of cash dividends, the Company shall credit to your
bookkeeping account, on each dividend payment date, an additional number of
Restricted Stock Units (“Additional Restricted Stock Units”) equal to (a)
divided by (b), where (a) equals the total number of unvested Restricted Stock
Units and Additional Restricted Stock Units, if any, subject to this Agreement
on such date multiplied by the dollar amount of the cash dividend paid per Share
of Common Stock on such date, and (b) equals the Fair Market Value of a Share on
such date. If a dividend is paid to holders of Common Stock in Shares, the
Company shall credit to you, on each dividend payment date, Additional
Restricted Stock Units equal to the total number of unvested Restricted Stock
Units and Additional Restricted Stock Units subject to this Agreement on such
date multiplied by the Share dividend paid per Share of Common Stock on such
date. Additional Restricted Stock Units are subject to the same restrictions,
including but not limited to vesting, transferability and payment restrictions,
that apply to the Restricted Stock Units to which they relate.

 

3.

Payment Amount. Each Restricted Stock Unit and Additional Restricted Stock Unit
represents one (1) Share of Common Stock.

 

4. Vesting. Except as otherwise provided herein, the Restricted Stock Units and
Additional Restricted Stock Units will vest in cumulative installments of 25%
annually on each of the first, second, third and fourth anniversaries of the
date of grant.

 

5. Form and Timing of Payment. Vested Restricted Stock Units will be redeemed
solely for Shares. Except as otherwise determined by the Company, in its sole
discretion, vested Additional Restricted Stock Units will be redeemed solely for
Shares. Except as otherwise provided in Section 7(b) below, payment of vested
Restricted Stock Units and Additional Restricted Stock Units will be made as
soon as practicable following the applicable vesting date but in no event later
than thirty (30) days following the vesting date.

 

6. Termination of Employment. Except as otherwise provided in this Agreement,
any Restricted Stock Units and Additional Restricted Stock Units that have not
vested as of your Termination of Employment will immediately be forfeited, and
your rights with respect to these Restricted Stock Units and Additional
Restricted Stock Units will end.

 

7. Retirement, Death or Disability.

 

  a. Vesting. If your Termination of Employment occurs due to death, or you
incur a Disability before the vesting date described in Section 4 of this
Agreement, all of your unvested Restricted Stock Units and Additional Restricted
Stock Units will vest as of your Termination of Employment or Disability, as
applicable. If you are deceased, the Company will make a payment to your estate
only after the Company has determined that the payee is the duly appointed
executor or administrator of your estate, subject to Section 7.14 of the Plan.

 



   

 

 

    If your Termination of Employment occurs (other than for Cause) at a time
when you (i) have attained age 65, and (ii) have ten (10) years of service with
the Company (“Retirement”), and such Retirement occurs before the vesting date
described in Section 4 of this Agreement, all Restricted Stock Units and
Additional Restricted Stock Units that have not vested as of the date of the
Retirement will vest on the scheduled dates specified in Section 4.

 

  b. Payment. If your Termination of Employment occurs due to death, Retirement
or you incur a Disability before the vesting date described in Section 4 of this
Agreement, payment for vested Restricted Stock Units and Additional Restricted
Stock Units will be made as soon as practicable, but in no event later than
thirty (30) days following the vesting date.

 

8. Company Policy. To the extent you are subject to the terms of the Vertiv
Holdings Co Executive Change of Control Policy, you will enjoy the benefits
provided for under the applicable Policy.   

 

9. Withholdings; Delay for Specified Employees. The Company shall be entitled to
require a cash payment by or on your behalf in respect of any sums required or
permitted by federal, state or local tax law to be withheld with respect to the
vesting of the Restricted Stock Units; provided, that, notwithstanding the
foregoing, the Committee may permit you to satisfy the applicable tax
obligations in accordance with the terms of Section 7.2 of the Plan.  If you are
a “specified employee” (within the meaning of Section 409A(2)(B) of the Code) as
of the date of your separation from service (as determined pursuant to Section
409A of the Code), any portion of the Restricted Stock Units subject to Section
409A of the Code payable to you as a result of your separation from service
within six (6) months following your separation from service shall instead be
paid on the first business day of the first calendar month that begins after the
six-month anniversary of the date of the separation from service, or, if
earlier, the date of your death.

 

10. Transfer of Award. You may not transfer the Restricted Stock Units,
Additional Restricted Stock Units or any interest in such Units except by will
or the laws of descent and distribution or except as permitted by the Committee
and as specified in the Plan. Any other attempt to dispose of your interest will
be null and void.

 

11.

Requirements for and Forfeiture of Award. 

 

  a. General. The Award is expressly contingent upon you complying with the
terms and conditions contained in any agreement that governs your noncompetition
with the Company, your nonsolicitation of the Company’s employees, customers,
suppliers, business partners and vendors, and/or your conduct with respect to
the Company’s trade secrets and proprietary and confidential information (such
agreement, the “Restrictive Covenant Agreement”).

 

  b. Remedies.

 

  1. You expressly agree and acknowledge that the forfeiture provisions of
subsection 11.b.2. of this Agreement shall apply if you are found to violate the
terms of your Restrictive Covenant Agreement.

 

  2. In addition to the relief described in the Restrictive Covenant Agreement,
if the Company determines, in its sole judgment, that you have violated the
terms of such Restrictive Covenant Agreement, (i) any Restricted Stock Units and
Additional Restricted Stock Units that have not vested under this Agreement
shall immediately be cancelled, and you shall forfeit any rights you have with
respect to such Units as of the date of the Company’s determination, and (ii)
you shall immediately deliver to the Company Shares equal in value to the
Restricted Stock Units and Additional Restricted Stock Units you received during
the period beginning twelve (12) months prior to your Termination of Employment
and ending on the date of the Company’s determination.

 



 2 

 

 

  3. Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 

12. Restrictions on Payment of Shares. Payment of Shares for your Restricted
Stock Units and Additional Restricted Stock Units is subject to the conditions
that, to the extent required at the time of exercise, (i) the Shares underlying
the Restricted Stock Units and Additional Restricted Stock Units will be duly
listed, upon official notice of redemption, upon the New York Stock Exchange,
and (ii) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel for the Company.     13.
Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Stock Units or Additional Restricted Stock Units
to the extent that the Company has a right of recovery or reimbursement under
applicable securities laws.     14. Limitations Applicable to Section 16
Persons.  Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, this
Agreement and the RSUs will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule.  To the extent applicable laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.

 

15. Plan Terms Govern. The vesting and redemption of Restricted Stock Units or
Additional Restricted Stock Units, the disposition of any Shares received for
Restricted Stock Units or Additional Restricted Stock Units, the treatment of
gain on the disposition of these Shares, and the treatment of Dividend
Equivalents are subject to the provisions of the Plan and any rules that the
Committee may prescribe. The Plan document, as may be amended from time to time,
is incorporated into this Agreement. Capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless otherwise stated in this
Agreement. In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the Plan will control. By accepting the Award, you
acknowledge that the Plan and the Plan prospectus, as in effect on the date of
this Agreement, have been made available to you for your review.

 

16. Personal Data.

 

  a. By entering into this Agreement, and as a condition of the grant of the
Restricted Stock Units, you expressly consent to the collection, use, and
transfer of personal data as described in this Section to the full extent
permitted by and in full compliance with applicable law.

 

  b. You understand that your local employer holds, by means of an automated
data file, certain personal information about you, including, but not limited
to, name, home address and telephone number, date of birth, social insurance
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all restricted units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

  c. You further understand that part or all of your Data may be also held by
the Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 



 3 

 

 

  d. You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

  e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

  f. You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

17. Discretionary Nature and Acceptance of Award. By accepting this Award, you
agree to be bound by the terms of this Agreement and acknowledge that:

 

  a. The Company (and not your local employer) is granting your Restricted Stock
Units . Furthermore, this Agreement is not derived from any preexisting labor
relationship between you and the Company, but rather from a mercantile
relationship.

 

  b. The Company may administer the Plan from outside your country of residence
and United States law will govern all Restricted Stock Units granted under the
Plan.

 

  c. Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

  d. The benefits and rights provided under the Plan are not to be considered
part of your salary or compensation under your employment with your local
employer for purposes of calculating any severance, resignation, redundancy or
other end of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the termination of employment with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

  e. The grant of Restricted Stock Units hereunder, and any future grant of
Restricted Stock Units under the Plan, is entirely voluntary, and at the
complete discretion of the Company. Neither the grant of the Restricted Stock
Units, nor any future grant by the Company will be deemed to create any
obligation to make any future grants, whether or not such a reservation is
explicitly stated at the time of such a grant. The Company has the right, at any
time and/or on an annual basis, to amend, suspend or terminate the Plan;
provided, however, that no such amendment, suspension, or termination will
adversely affect your rights hereunder.

 

  f.

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

  g. Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 



 4 

 

 

18. Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Restricted Stock Units and Additional
Restricted Stock Units is not secured by a trust, insurance contract or other
funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Award or the account established on your
behalf. You have no rights as a shareowner of the Company pursuant to the
Restricted Stock Units or Additional Restricted Stock Units until Shares are
actually delivered to you.

 

19. Incorporation of Other Agreements. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Restricted
Stock Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Restricted Stock Units and the Additional Restricted
Stock Units.

 

20. Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

21. Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

22. Agreement Changes. The Company reserves the right to change the terms of
this Agreement and the Plan without your consent to the extent necessary or
desirable to comply with the requirements of Code section 409A, the Treasury
regulations and other guidance thereunder.

 

23. Acknowledgements and Acceptance. By accepting this Agreement, you agree
that: (i) you have carefully read, fully understand and agree to all of the
terms and conditions described in this Agreement, the Plan, the Plan’s
prospectus and all accompanying documentation; and (ii) you understand and agree
that this Agreement and the Plan constitute the entire understanding between you
and the Company regarding the Award, and that any prior agreements, commitments,
or negotiations concerning the Award are replaced and superseded.

 

 

 5 

 

 

To retain this Award, you must accept it by printing the Agreement and signing
and dating below. Return the signed Agreement to [NAME] [ADDRESS].

 

I Accept:

 

 

Print Name EID               Signature Date  

 



 6 

